t c summary opinion united_states tax_court patricia h devlin petitioner v commissioner of internal revenue respondent docket no 8128-05s filed date patricia h devlin pro_se jack t anagnostis for respondent cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the trial was conducted by special_trial_judge carleton d powell who died after the case was submitted the parties have declined the opportunity for a new trial or for supplementation of the record and have expressly consented to reassignment of the case for opinion and decision unless otherwise indicated all section references are to the internal_revenue_code as amended the sole issue to be decided is whether petitioner is entitled to relief under sec_6015 for background some of the facts have been stipulated and the stipulated facts are incorporated into our findings by this reference petitioner resided in new jersey at the time that her petition was filed in the midst of personal and financial difficulties petitioner and her former spouse robert n collins collins separated in mid-1999 the couple formally divorced in date on date petitioner signed a joint federal_income_tax return for which was not prepared by petitioner and was later filed by collins the return signed by petitioner reported total_tax of dollar_figure and a withholding credit of dollar_figure throughout and until date petitioner was employed as a bookkeeper for collins’s construction business she was aware of all financial information for regarding the business in date petitioner left her job with collins’s business because he wanted to hire his girlfriend petitioner obtained a full-time job shortly thereafter and also received some spousal and child_support incident to the divorce from collins at the time that she signed the return petitioner was aware of the financial difficulties with collins’s business and did not know how collins would be able to pay the tax_liability stated on the return petitioner’s father died in date at some point after his divorce from petitioner collins filed for bankruptcy in late petitioner completed signed and filed with the internal_revenue_service form_8857 request for innocent spouse relief and form questionnaire for requesting spouse on form petitioner reported net_income exceeding specified expenses by more than dollar_figure per month petitioner’s request for relief was denied in full on date discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 when a husband and wife elect to file a joint federal_income_tax return they are jointly and severally liable for the entire tax due on that return sec_6013 114_tc_276 however sec_6015 provides for relief for a requesting spouse from joint_and_several_liability in certain circumstances because this case involves only an underpayment_of_tax shown on a return only sec_6015 applies 129_tc_1 n 120_tc_137 sec_6015 provides for equitable relief if taking into account all of the facts and circumstances it is inequitable to hold the requesting spouse liable for any unpaid tax or deficiency as directed by sec_6015 the commissioner has prescribed guidelines under which a taxpayer may qualify for equitable relief from liability on a joint_return for tax owed on income attributable to the nonrequesting spouse see revproc_2003_61 2003_2_cb_296 revproc_2003_61 sec_4 c b pincite provides in relevant part that relief ordinarily will be granted to a requesting spouse with regard to underpayments of tax attributable to the nonrequesting spouse if three criteria are met the first criterion that the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse or is not a member of the same household at any time during the months prior to the request for relief is satisfied in this case the second criterion that at the time the joint_return was signed the requesting spouse had no knowledge or reason to know that the tax would not be paid and that it was reasonable to believe that the nonrequesting spouse would pay the liability is not satisfied in this case petitioner and collins were having both personal and business financial difficulties throughout at the time petitioner signed the return she knew that collins’s business was in financial difficulty and had been unable to cover expenses she also was aware that collins personally spent more money than he made in petitioner testified that at the time she signed the return she did not know how collins could afford to pay the outstanding tax_liability reported on the return petitioner has not shown that it was reasonable to rely on collins to pay the tax due for the third criterion under section dollar_figure of revproc_2003_61 is that the requesting spouse will suffer economic hardship if relief is not granted economic hardship for these purposes is defined as the inability to pay reasonable basic living_expenses if the requesting spouse is held liable for the tax owed see sec_301_6343-1 proced admin regs on the form she reported monthly income in excess of monthly expenses petitioner has not shown that she will suffer economic hardship if relief is not granted thus the third criterion is not met revproc_2003_61 sec_4 c b pincite provides an alternative test for equitable relief if a taxpayer does not meet the requirements of revproc_2003_61 sec_4 revproc_2003_61 sec_4 lists several relevant factors that the commissioner considers and weighs in making a determination about whether sec_6015 relief should be granted those factors include i whether the requesting spouse is separated or divorced from the nonrequesting spouse ii whether the requesting spouse will suffer economic hardship if relief from the liability is not granted iii whether the requesting spouse had knowledge or reason to know either of the item giving rise to a tax_deficiency or that the nonrequesting spouse would not pay the tax_liability iv whether the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability v whether the requesting spouse has significantly benefited beyond normal support from the unpaid liability or item giving rise to a deficiency and vi whether the requesting spouse has made a good_faith effort to comply with federal_income_tax laws in the tax years subsequent to the years to which the request for relief relates revproc_2003_61 sec_4 a although petitioner is divorced from collins and has not failed to comply with federal_income_tax laws individually in tax years subsequent to several of the other revproc_2003_ sec_4 factors weigh against granting her relief from joint_and_several_liability we have already concluded that petitioner has not shown that she will suffer economic hardship if relief is not granted we have also concluded that petitioner knew or had reason to know that collins would not pay the tax_liability shown on the joint_return for that she signed both of these factors weigh against granting petitioner relief petitioner argues that as part of their divorce settlement she and collins agreed that collins would be responsible for all personal and business bills petitioner acknowledges that the agreement did not specifically include the tax_liability which was not then known there is no reliable evidence that collins has a legal_obligation pursuant to the divorce decree to pay the entire joint tax_liability for thus this factor does not favor granting petitioner relief from liability petitioner did not however benefit beyond normal support from the underpayment in tax for in mid-1999 petitioner separated from collins and moved into a modest apartment with her daughter she continued to work as the bookkeeper for collins’s business until date at which time she left her job because collins wanted to hire his girlfriend to work for the business petitioner received spousal and child_support from collins after leaving the business and she found other employment shortly thereafter for the most part petitioner has supported herself since she left collins she has not benefited substantially beyond basic reasonable support from the underpayment in taxes finally respondent acknowledges that petitioner has complied with federal_income_tax laws since these factors favor granting petitioner relief revproc_2003_61 sec_4 b c b pincite lists two additional factors that may weigh in favor of equitable relief under sec_6015 but that will not weigh against relief if not present i whether the nonrequesting spouse abused the requesting spouse the presence of abuse is a factor favoring relief a history of abuse by the nonrequesting spouse may mitigate a requesting spouse’s knowledge or reason to know ii whether the requesting spouse was in poor mental or physical health on the date the requesting spouse signed the return or at the time the requesting spouse requested relief petitioner reported on her form that she had never been abused by collins and she did not report that she was suffering from a mental or physical ailment at the time she signed the joint_return petitioner did report that her father was ill and dying at the time that she signed the return in date although the court recognizes the difficulties inherent in divorce and death petitioner has not asserted and we do not find that she was suffering from poor mental or physical health at the time she signed the joint_return or at the time she requested relief thus these additional factors do not weigh in favor of relief for petitioner taking into account all of the facts and circumstances particularly petitioner’s extensive knowledge regarding collins’s financial situation and the lack of economic hardship in this case we are not persuaded that it is inequitable to hold petitioner liable for the underpayment for the year in issue or that it was an abuse_of_discretion for respondent to deny petitioner relief under sec_6015 in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
